


SEPARATION AGREEMENT
 
THIS SEPARATION AGREEMENT (this “Agreement”) is made and entered into effective
as of September 16, 2011 (the “Effective Date”), by and between Computer
Sciences Corporation, a Nevada corporation (the “Company”) and Russell H. Owen
(the “Executive”).
 
W I T N E S S E T H:
 
WHEREAS, the Executive is employed as the President, Managed Services Sector, of
the Company and serves on the Leadership Council; and
 
WHEREAS, the Company and the Executive mutually desire to arrange for the
Executive’s separation from employment with the Company and all Company
affiliates through early retirement; and
 
NOW, THEREFORE, in consideration of the premises, the terms and provisions set
forth herein, the mutual benefits to be gained by the performance thereof and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
 
1. Term.  Executive shall be employed by the Company until June 22,
2012.  During the Transition Period (as defined below), Executive shall not be
terminated by the Company or any successor except for Cause (as defined
below).  Effective as of June 22, 2012 (the “Separation Date”), the Executive
will terminate his employment with the Company on account of early retirement,
will no longer be an employee of the Company and will terminate from all
positions he holds with or at the direction of the Company, whether as an
officer, director, manager, committee member or otherwise.
 
2. Transition Period.  Starting on the Effective Date and ending on the
Separation Date (the “Transition Period”), except as otherwise provided in this
Section 2, the Executive shall serve as President, Strategic Account
Development, shall report to the Chief Executive Officer of the Company and
shall no longer serve on the Leadership Council.
 
(a) Duties and Responsibilities.  During the Transition Period, until such time
that the Executive’s employment with the Company is terminated, the Executive’s
duties and responsibilities shall be consistent with the positions and
authorities associated with the Executive’s reassigned role and the Executive’s
role shall involve duties commensurate with his background and experience.  The
Executive shall undertake to perform the Executive’s duties and responsibilities
for the Company in good faith, on a full-time basis and to the best of his
abilities.  The Executive acknowledges that this change of duties and
responsibilities shall not entitle the Executive to receive any benefits under
any other agreement between the Executive and the Company or its affiliates.
 

 
 
1

--------------------------------------------------------------------------------

 



 
(b) Compensation and Other Benefits Generally.  During the Transition Period,
the Executive’s annual base salary shall be $583,000, and the Executive’s
benefits and perquisites shall be the same as those he and his eligible
dependents were receiving immediately prior to the Effective Date, except as
otherwise provided herein.  The Executive’s compensation shall be payable
pursuant to the Company’s normal payroll practices for its executives, and shall
be subject to withholding for federal, state, city or other taxes as may be
required pursuant to any law or governmental regulation or ruling, all as
consistent with current practices.
 
(c) Employee Benefit Plans and Vacation.  During the Transition Period, except
as otherwise provided in this Section 2, the Executive shall be eligible to
continue to participate in the employee benefit plans, programs and policies
maintained by the Company to which the Executive was eligible immediately prior
to the Effective Date.  The Executive shall continue to accrue vacation in
accordance with the vacation policies of the Company, and the Executive shall
also be entitled to use his accrued vacation time during the Transition Period.
 
(d) Equity Awards.  During the Transition Period, the Executive shall continue
to vest in his previously granted equity awards from the Company (the “Equity
Awards”) in accordance with their terms.  To the extent that stock options are
exercised during the Transition Period by the Executive, he shall be entitled to
use a net settlement procedure whereby an option is surrendered and there is
delivered to the Executive shares of Company common stock having a value equal
to the intrinsic value of the option on the date of exercise less the
appropriate number of shares necessary to satisfy the Company’s withholding tax
obligations associated with such exercise.  To the extent restricted stock units
are settled during the Transition Period, the Company shall withhold shares of
Company common stock to satisfy the Company’s withholding tax obligations
associated with such settlement.  This Agreement otherwise shall have no effect
on the terms and conditions of the Equity Awards.  As of the Effective Date, the
Executive shall not be awarded any new grants of equity from the Company.
 
(e) Annual Cash (Incentive) Bonus.  Notwithstanding any prior communication to
the Executive from the Company, Executive agrees and acknowledges that he shall
not be eligible for and shall not receive any payment under the Annual
Management Incentive Plan in respect of fiscal year 2012, and he shall not be
eligible to receive any other bonus payment of any type whatsoever.
 
(f) No Additional Severance.  Except as otherwise stated herein, the Executive
shall not be entitled to any severance benefits upon his termination of
employment with the Company on the Separation Date.
 
(g) Death; Disability.  If the Executive’s employment with the Company
terminates during the Transition Period due to death or disability, the terms of
the applicable plans, programs and agreements of the Company shall govern such
termination.
 

 
2

--------------------------------------------------------------------------------

 



 
(h) Tax Equalization.  During the Transition Period, and for the tax years
impacted by that period, the Executive shall continue to be covered by tax
equalization practices consistent with those applicable to the Executive during
the one-year period immediately prior to the Effective Date.
 
3. Compensation and Other Entitlements.  In consideration for the Executive’s
execution of this Agreement and continuing to work until the Separation Date,
including the provisions in Section 4 of this Agreement, and subject to the
execution of the Waiver and Release attached hereto as Attachment A (the
“Waiver”), without revocation (as described in Section 3(c) below), the Company
and the Executive agree as follows:
 
(a) Accrued Obligations.  The Company shall pay to the Executive his base salary
earned, but unpaid, and earned but unused vacation days and any unreimbursed
business expenses, as of the Separation Date (“Accrued Obligations”), in
accordance with its normal payroll practice, but in no event later than 30 days
following the Separation Date.
 
(b) SERP Benefits.  The Executive shall be entitled to early retirement benefits
under the Computer Sciences Corporation Supplemental Executive Retirement Plan
No. 2 (the “SERP”), with such benefits payable in accordance with the terms of
the SERP.
 
(c) Waiver.  Notwithstanding the foregoing, the Executive’s entitlement to the
payment and benefits described in this Section 3, other than the Accrued
Obligations provided in Section 3(a) (solely for purposes of this Section 3(c),
the “Excluded Payments”), are subject to, and contingent upon the Executive’s
binding execution, without revocation during the seven-day revocation period
following execution, of the Waiver within 30 days of the Separation Date (but
not before the Separation Date).  The parties hereto acknowledge that the
consideration to be provided under this Section 3 includes, in part,
consideration for the Waiver.  The Company’s obligation to make any payments
otherwise due under this Section 3, other than the Excluded Payments, shall
cease in the event the Executive fails to execute the Waiver within the time
period set forth herein, and thus the Executive shall not be entitled to any of
the payments and entitlements provided in this Section 3 other than the Excluded
Payments.  No payments shall be made until the expiration of the seven-day
revocation period following the Executive’s execution of the Waiver (the “Waiver
Effective Date”).
 
(d) Other Benefits.  Nothing herein shall be deemed to affect the Executive’s
rights to any accrued and/or vested benefits as of the Separation Date,
including, without limitation, pursuant to the Company’s 401(k) plan, in
accordance with the terms and conditions of the applicable agreements, plans and
programs for such benefits.
 

 
3

--------------------------------------------------------------------------------

 



 
(e) Early Termination.  If the Executive’s employment with the Company is
terminated by the Company for Cause or by the Executive for any reason, the
Executive’s entitlement to benefits under the SERP shall be governed by the
terms and conditions of the SERP.  Notwithstanding the foregoing, if the
Executive’s termination entitles him to benefits under the Severance Plan for
Senior Management and Key Employees, as amended and restated effective October
28, 2007 (the “Severance Plan”), the Executive shall be eligible to receive all
benefits and rights to which he is entitled under the Severance Plan.
 
For purposes of this Agreement, “Cause” shall mean: (i) fraud, misappropriation,
embezzlement or any act of material misconduct against the Company, any of its
affiliates, or shareholders; (ii) conviction of a felony involving a crime of
moral turpitude; (iii) willful or knowing violation of the CSC Code of Ethics
and Standards of Conduct, or any rules or regulations of any governmental or
regulatory body material to the business of the Company; (iv) substantial and
willful failure to render services in accordance with the terms of this
Agreement (other than as a result of illness, accident or other physical or
mental incapacity); or (v)  failure or unwillingness to cooperate in any
internal investigation;   provided that with respect to clauses (iv) and (v),
Cause shall not exist unless (A) the Company delivers a written statement to the
Executive at least 15 days prior to termination identifying the grounds for
terminating the Executive for Cause and (В) the Executive has thereafter failed
to remedy such grounds within 15 days of receiving the written
statement.  Nothing in this Agreement prohibits the Company from suspending
Executive for any act of misconduct, provided, however, that in the event of any
such suspension, Executive will continue to be treated as an employee for
purposes of salary and other entitlements as described in Sections 2 and 3 of
this Agreement.
 
(f) COBRA.  Following the Separation Date, the Executive is entitled to elect
COBRA coverage under the Company’s group health plan continuation coverage for
himself and his covered dependents, subject to Executive’s payment of the full
COBRA cost and without any reimbursement by the Company of any portion of that
cost.
 
(g) U.K. Taxes.  The Company will continue to pay for Executive’s U.K. tax
preparation services consistent with the Company’s existing policy regarding
long-term international assignments, as that policy may be amended from time to
time.
 
4. Restrictive Covenants.
 
(a) The Executive agrees and acknowledges that he remains subject to any and all
confidentiality, non-solicitation, non-competition or other similar restrictive
covenants he has previously entered into with the Company, to the extent
permitted by law.
 

 
4

--------------------------------------------------------------------------------

 



 
(b) Nondisparagement.  The Executive, acting alone or in concert with others,
agrees that from and after the Separation Date he will not (i) publicly
criticize or disparage the Company, or privately criticize or disparage the
Company in a manner intended or reasonably calculated to result in public
embarrassment to, or injury to the reputation of, the Company in any community
in which the Company is engaged in business; or (ii) commit damage to the
property of the Company or otherwise engage in any willful misconduct which is
injurious to the business or reputation of the Company; provided, however, that
nothing in this Agreement shall apply to or restrict in any way the
communication of any information by the Executive, in whatever form, to (1) any
person acting on behalf of the Company or any Member(s) of its Board of
Directors in connection with any internal investigation or review, (2) any state
or federal law enforcement or regulatory authority; or (3) any other person if
required by subpoena or other process of law related to the Company.  If the
Executive responds or communicates with any party or entity described in clause
(3), the Executive shall notify the Company of such response or
communication.  In connection with the Executive’s change of status pursuant to
this Agreement, the Company will issue a press release substantially in the form
attached hereto as Attachment B.
 
(c) Enforcement.  The Executive hereby agrees that a violation of the provisions
of this Section 4 by the Executive would cause irreparable injury to the
Company, for which it would have no adequate remedy at law.  Any controversy or
claim arising out of or relating to the provisions of this Section 4, or any
alleged breach of Section 4, shall be settled by binding arbitration in
accordance with Section 9.  Notwithstanding the foregoing, however, the Company
specifically retains the right before, during or after the pendency of any
arbitration to seek injunctive relief from a court having jurisdiction for any
actual or threatened breach of this Section 4 without necessity of complying
with any requirement as to the posting of a bond or other security (it being
understood that the Executive hereby waives any such requirement).  Any such
injunctive relief shall be in addition to any other remedies to which the
Company may be entitled at law or in equity or otherwise, and the institution
and maintenance of an action or judicial proceeding for, or pursuit of, such
injunctive relief shall not constitute a waiver of the right of the Company to
submit the dispute to arbitration.
 
(d) Interpretation.  If any provision of this Section 4 is found by a court of
competent jurisdiction to be unreasonably broad, oppressive or unenforceable,
such court (i) shall narrow the scope of this Agreement in order to ensure that
the application thereof is not unreasonably broad, oppressive or unenforceable
and (ii) to the fullest extent permitted by law, shall enforce such Agreement as
though reformed.
 

 
5

--------------------------------------------------------------------------------

 



 
5. Return of Property.  On or immediately following the Separation Date, the
Executive shall promptly return all Property (as hereinafter defined) which had
been entrusted or made available to the Executive by the Company.  The term
“Property” shall mean all records, files, memoranda, reports, keys, codes,
computer hardware and software, documents, videotapes, written presentations,
brochures, drawings, notes, correspondence, manuals, models, specifications,
computer programs, e-mail, voice mail, electronic databases, maps, drawings,
architectural renditions and all other writings or materials of any type and
other property of any kind or description (whether in electronic or other form)
prepared, used or possessed by the Executive during his employment by the
Company (and any duplicates of any such property) together with any and all
information, ideas, concepts, discoveries, and inventions and the like
conceived, made, developed or acquired at any time by the Executive individually
or with others during his employment, which relate to the Company’s business,
products or services.
 
6. Post-Separation Date Assistance.  Following the Separation Date, the
Executive agrees that he will reasonably and appropriately respond to all
reasonable inquiries from the Company relating to any current or future
investigation, regulatory action, or litigation (including but not limited to
any internal investigations), and shall make himself reasonably available to
confer with the Company and/or its counsel and otherwise provide information or
testimony as the Company and/or its counsel may deem necessary in connection
with such investigation, regulatory action, or litigation.  Such assistance
shall be provided by the Executive without remuneration, but the Company shall
pay or reimburse the Executive for reasonable expenses actually incurred or paid
by the Executive in complying with this Section 6 upon the presentation of
expense statements or vouchers or such other supporting information as the
Company may reasonably require of the Executive.  The Company, in calling on the
Executive to provide the assistance and services described in this Section 6,
shall have due regard to the Executive’s other personal and business
commitments.
 
7. Assignment.  The Company may assign this Agreement or any of its rights and
obligations under this Agreement to any affiliate of the Company.  The Executive
may not assign this Agreement or any of his rights and obligations under this
Agreement without the prior written consent of the Company.  Subject to the
foregoing, this Agreement shall be binding on the Company and the Executive and
their respective successors and assigns.
 
8. No Waiver.  No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be an estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel.
 

 
6

--------------------------------------------------------------------------------

 



 
9. Arbitration.  In the event of any dispute between the parties concerning the
validity, interpretation, enforcement or breach of this Agreement or in any way
related to any termination of the Executive’s employment (including any claims
involving any officers, managers, directors, employees, shareholders or agents
of the Company) excepting only any rights the parties may have to seek
injunctive relief, the dispute shall, to the maximum extent permitted by
applicable law, be resolved by final and binding arbitration administered by
JAMS/Endispute in Falls Church, Virginia in accordance with the then existing
JAMS/Endispute Arbitration Rules and Procedures for Employment Disputes.  In the
event of an arbitration proceeding, the parties shall select a mutually
acceptable neutral arbitrator from among the JAMS/Endispute panel of
arbitrators.  In the event the parties cannot agree on an arbitrator, the
Administrator of JAMS/Endispute shall appoint an arbitrator.  Neither party nor
the arbitrator shall disclose the existence, content, or results of any
arbitration hereunder without the prior written consent of all parties, except
as may be compelled by court order.  Except as provided herein, the Federal
Arbitration Act shall govern the interpretation and enforcement of such
arbitration and all proceedings.  The arbitrator shall apply the substantive law
(and the law of remedies, if applicable) of the Commonwealth of Virginia or
Federal law, or both, as applicable and the arbitrator is without jurisdiction
to apply any different substantive law.  The arbitrator shall have the authority
to entertain a motion to dismiss and/or a motion for summary judgment by any
party and shall apply the standards governing such motions under the Federal
Rules of Civil Procedure.  The arbitrator shall render an award and a written,
reasoned opinion in support thereof.  Judgment upon the award may be entered in
any court having jurisdiction thereof.  The parties intend this arbitration
provision to be valid, enforceable, irrevocable and construed as broadly as
possible.  All fees and expenses of the arbitration, including a transcript if
requested, will be borne by the Company.  The Company will also pay the
reasonable legal fees that the Executive incurs in seeking to obtain the
compensation and benefits to which the Executive is entitled under this
Agreement.  Notwithstanding the foregoing provisions of this Section 9, the
Executive and the Company agree that the Company may seek and obtain otherwise
available injunctive relief in court for any violation of Section 4 that cannot
adequately be remedied at law or in arbitration.
 
10. Notices.  All notices or communications hereunder shall be in writing,
addressed as follows:
 
To the Company:
 
Computer Sciences Corporation
3170 Fairview Park Drive
Falls Church, Virginia 22042
 
Attention:  General Counsel
 
To the Executive:
 
Mr. Russell H. Owen
9501 Atwood Road
Vienna, VA 22182
 

 
7

--------------------------------------------------------------------------------

 



 
All such notices shall be conclusively deemed to be received and shall be
effective; (i) if sent by hand delivery or by overnight delivery service, upon
receipt, (ii) if sent by telecopy or facsimile transmission, upon confirmation
of receipt by the sender of such transmission or (iii) if sent by registered or
certified mail, on the fifth (5th) day after the day on which such notice is
mailed.
 
11. No Mitigation/No Offset.  The Executive shall be under no duty to mitigate
damages by seeking other employment and there shall be no offset or recoupment
with respect to any payments or benefits provided to the Executive under this
Agreement on account of any remuneration received by the Executive from any
subsequent employment.
 
12. Tax Withholding.  The Company may withhold from any amounts payable under
this Agreement all federal, state, city or other taxes that will be required
pursuant to any law or governmental regulation or ruling.
 
13. Severability.  If any provision of this Agreement is held to be invalid,
illegal or unenforceable, in whole or part, such invalidity will not affect any
otherwise valid provision, and all other valid provisions will remain in full
force and effect.
 
14. Counterparts.  This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, and all of which together will
constitute one document.
 
15. Titles.  The titles and headings preceding the text of the paragraphs and
subparagraphs of this Agreement have been inserted solely for convenience of
reference and do not constitute a part of this Agreement or affect its meaning,
interpretation or effect.
 
16. Governing Law.  This Agreement will be construed and enforced in accordance
with the laws of the Commonwealth of Virginia.
 
17. Venue.  Except as provided in Section 9, any suit, action or other legal
proceeding arising out of this Agreement shall be brought in the United States
District Court for the Eastern District of Virginia, or, if such court does not
have jurisdiction or will not accept jurisdiction, in any court of general
jurisdiction in Falls Church, Virginia.  Each of the Executive and the Company
consents to the jurisdiction of any such court in any such suit, action, or
proceeding and waives any objection that it may have to the laying of venue of
any such suit, action, or proceeding in any such court.
 
18. Section 409A.  Payments pursuant to this Agreement are intended to comply
with or be exempt from Section 409A of the Code and accompanying regulations and
other binding guidance promulgated thereunder (“Section 409A”), and the
provisions of this Agreement will be administered, interpreted and construed
accordingly.  Whenever payments under this Agreement are to be made in
installments, each such installment shall be deemed to be a separate payment for
purposes of Section 409A.
 

 
8

--------------------------------------------------------------------------------

 



 
All reimbursements provided under this Agreement shall be made or provided in
accordance with the requirements of Section 409A, including, where applicable,
the requirement that (i) any reimbursement shall be for expenses incurred during
the Executive’s lifetime (or during a shorter period of time specified in this
Agreement), (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred, and (iv) the right to reimbursement is not subject to
liquidation or exchange for another benefit.
 
Notwithstanding any provision of this Agreement to the contrary, the Company and
the Executive agree that any benefit or benefits under this Agreement that the
Company determines are subject to the suspension period under Section
409A(a)(2)(B) of the Code shall not be paid or commence until the first business
day next following the earlier of (i) the date that is six (6) months and one
day following the date of the Executive’s termination of employment, (ii) the
date of the Executive’s death or (iii) such earlier date as complies with the
requirements of Section 409A.
 
Notwithstanding any other provision of this Agreement to the contrary, no
payments that are subject to Section 409A which by their terms are payable upon
termination of employment shall be made and no benefits that are subject to
Section 409A which by their terms are to be provided upon termination of
employment shall be provided under this Agreement as a result of Executive’s
termination of employment unless Executive has a “separation from service”
within the meaning of Section 409A in connection with such termination of
employment.
 
19. Entire Agreement.  Each party acknowledges that this Agreement is the
complete and exclusive statement of the agreement between the parties regarding
the subject matter herein and supersedes any other oral or written agreements
between the parties.  This Agreement may not be modified or altered except by a
written instrument duly executed by both parties.  Notwithstanding the
foregoing, this Agreement does not supersede or otherwise diminish any rights to
indemnification and advancement of costs to which Executive is entitled under
the Articles of Incorporation, the By-Laws, the Executive’s engagement letter
with King & Spalding dated August 4, 2011, or any other basis in law or
agreement for advancement or indemnification of Executive’s legal fees,
judgments, settlement payments or damage awards or other amounts to which
Executive is entitled, including, but not limited to, Executive’s rights under
the Indemnification Agreement, dated as of August 9, 2010, between the Company
and Executive.  The Severance Plan shall remain in full force and effect in
accordance with its terms.
 
[Execution Page Follows]
 

 
9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement in multiple
counterparts, all of which shall constitute one agreement, on the dates
specified below.
 



COMPUTER SCIENCES CORPORATION


By:/s/ William L. Deckelman,
Jr.                                                                           
Name: William L. Deckelman, Jr.
Title: Vice President and General Counsel
Date: September 16, 2011


 
EXECUTIVE


/s/ Russell H.
Owen                                                                
Russell H. Owen
Date: September 15, 2011




 


 

 
10

--------------------------------------------------------------------------------

 

Attachment A
 
WAIVER AND RELEASE
 
In exchange for the consideration offered under the Separation Agreement between
me and Computer Sciences Corporation (the “Company”), dated effective
_______________ (the “Agreement”), I hereby waive all of my claims and release
the Company, any affiliate, subsidiary or venture of the Company, including, but
not limited to, any of their respective officers, directors, employees,
partners, investors, counsel or agents, their benefit plans and the fiduciaries
and agents of said plans (collectively referred to as the “Corporate Group”)
from any and all claims, demands, actions, liabilities and damages.
 
I understand that signing this Waiver and Release is an important legal act.  I
acknowledge that the Company has advised me in writing to consult an attorney
before signing this Waiver and Release.  I understand that I have until 21
calendar days after my Separation Date (as defined in the Agreement) to consider
whether to sign and return this Waiver and Release to the Company by first-class
mail or by hand delivery in order for it to be effective.
 
In exchange for the consideration offered to me by the Agreement, which I
acknowledge provides consideration to which I would not otherwise be entitled, I
agree not to sue or file any charges of discrimination, or any other action or
proceeding with any local, state and/or federal agency or court regarding or
relating in any way to the Company, and I knowingly and voluntarily waive all
claims and release the Corporate Group from any and all claims, demands,
actions, liabilities, and damages, whether known or unknown, arising out of or
relating in any way to the Corporate Group, except with respect to rights under
the Agreement, rights under employee benefit plans or programs other than those
specifically addressed in the Agreement, and such rights or claims as may arise
after the date this Waiver and Release is executed.  This Waiver and Release
includes, but is not limited to, claims and causes of action under:  Title VII
of the Civil Rights Act of 1964, as amended; the Age Discrimination in
Employment Act of 1967, as amended, including the Older Workers Benefit
Protection Act of 1990; the Civil Rights Act of 1866, as amended; the Civil
Rights Act of 1991; the Americans with Disabilities Act of 1990; the Energy
Reorganization Act, as amended, 42 U.S.C. § 5851; the Workers Adjustment and
Retraining Notification Act of 1988; the Pregnancy Discrimination Act of 1978;
the Employee Retirement Income Security Act of 1974, as amended; the Family and
Medical Leave Act of 1993; the Fair Labor Standards Act; the Occupational Safety
and Health Act; claims in connection with workers’ compensation or “whistle
blower” statutes; and/or contract, tort, defamation, slander, wrongful
termination or any other state or federal regulatory, statutory or common
law.  Further, I expressly represent that no promise or agreement which is not
expressed in the Agreement or this Waiver and Release has been made to me in
executing this Waiver and Release, and that I am relying on my own judgment in
executing this Waiver and Release, and that I am not relying on any statement or
representation of any member of the Corporate Group or any of their agents. I
agree that this Waiver and Release is valid, fair, adequate and reasonable, is
with my full knowledge and consent, was not procured through fraud, duress or
mistake and has not had the effect of misleading, misinforming or failing to
inform me.  I acknowledge and agree that the Company will withhold any taxes
required by law from the amount payable to me under the Agreement and that such
amount shall be reduced by any monies owed by me to the Company.
 

 
11

--------------------------------------------------------------------------------

 



 
This Waiver and Release includes a release of claims of discrimination or
retaliation on the basis of workers’ compensation status, but does not include
workers’ compensation claims.  Excluded from this Waiver and Release are any
claims which by law cannot be waived in a private agreement between an employer
and employee, including but not limited to claims under the Fair Labor Standards
Act and the right to file a charge with or participate in an investigation
conducted by the Equal Employment Opportunity Commission (“EEOC”) or any state
or local fair employment practices agency.  I waive, however, the right to any
monetary recovery or other relief should the EEOC or any other agency pursue a
claim on my behalf.
 
Notwithstanding the foregoing, (a) this Waiver and Release does not supersede or
otherwise diminish any rights to indemnification and advancement of costs to
which I am entitled under the Articles of Incorporation, the By-Laws, my
engagement letter with King & Spalding dated August 4, 2011, or any other basis
in law or agreement for advancement or indemnification of my legal fees,
judgments, settlement payments or damage awards or other amounts to which I am
entitled, including, but not limited to, my rights under the Indemnification
Agreement, dated as of August 9, 2010, between the Company and me and (b) I do
not release and expressly retain the right to any unpaid reasonable business
expenses and any accrued benefits payable under any Company welfare plan,
tax-qualified plan or other Benefit Plans.  For the avoidance of doubt, the term
“Benefit Plans” includes the Computer Sciences Corporation Excess Plan, the
Computer Sciences Corporation Supplemental Executive Retirement Plan No. 2 and
any outstanding equity awards under an equity incentive plan.
 
Should any of the provisions set forth in this Waiver and Release be determined
to be invalid by a court, agency or other tribunal of competent jurisdiction, it
is agreed that such determination shall not affect the enforceability of other
provisions of this Waiver and Release.
 
I acknowledge that this Waiver and Release and the Agreement set forth the
entire understanding and agreement between me and the Company or any other
member of the Corporate Group concerning the subject matter of this Waiver and
Release and supersede any prior or contemporaneous oral and/or written
agreements or representations, if any, between me and the Company or any other
member of the Corporate Group.
 
I understand that for a period of seven calendar days following my signing this
Waiver and Release (the “Waiver Revocation Period”), I may revoke my acceptance
of the offer by delivering a written statement to the Company by hand or by
registered mail, addressed to the address for the Company specified in the
Agreement, in which case the Waiver and Release will not become effective.  In
the event I revoke my acceptance of this offer, the Company shall have no
obligation to provide me the consideration offered under the Agreement to which
I would not otherwise have been entitled.  I understand that failure to revoke
my acceptance of the offer within the Waiver Revocation Period will result in
this Waiver and Release being permanent and irrevocable.
 

 
12

--------------------------------------------------------------------------------

 



 
I acknowledge that I have read this Waiver and Release, have had an opportunity
to ask questions, have it explained to me and had the opportunity to seek
independent legal advice with respect to the matters addressed in this Waiver
and Release and that I understand that this Waiver and Release will have the
effect of knowingly and voluntarily waiving any action I might pursue, including
breach of contract, personal injury, retaliation, discrimination on the basis of
race, age, sex, national origin or disability and any other claims arising prior
to the date of this Waiver and Release.
 
By execution of this document, I do not waive or release or otherwise relinquish
any legal rights I may have which are attributable to or arise out of acts,
omissions or events of the Company or any other member of the Corporate Group
which occur after the date of execution of this Waiver and Release.
 
AGREED TO AND ACCEPTED this
 
______ day of _______________, 201__
 


 
______________________________
 
RUSSELL H. OWEN
 

 
13

--------------------------------------------------------------------------------

 

Attachment B
 
PRESS RELEASE
 


Contact
Joel Shadle 
PRESS RELEASE:
 
CSC Corporate Media Relations   
FOR BUSINESSWIRE
 
703-645-2660  
SEPTEMBER 16, 2011
 
jshadle@csc.com
   
 
         
Bryan Brady
 
 
Vice President, Investor Relations
 
  CSC Corporate
 
  703-641-3000
 
 
investorrelations@csc.com

 


CSC ANNOUNCES LEADERSHIP CHANGE
IN MANAGED SERVICES BUSINESS UNIT


FALLS CHURCH, Va., Sept. 16 – CSC (NYSE: CSC) today announced that Russ Owen,
who has led the company’s Managed Services Sector (MSS), will step down as
president of MSS and assume the role of president, strategic account
development, reporting to Michael W. Laphen, CSC chairman, president and CEO,
effective immediately.


Peter Allen, who currently leads CSC’s Global Sales and Marketing, will assume
the role of acting president of MSS. Allen will continue to lead the company’s
Global Sales and Marketing function.


“Peter brings extensive knowledge across the full spectrum of IT services, as
well as a strong operational track record,” said Laphen. “His intimate
understanding of CSC’s clients and the IT marketplace is a valuable asset as the
company brings greater innovation and competitive advantage to our clients while
driving growth and profitability for CSC.”


Allen rejoined CSC as president of strategy and business development for MSS in
September 2009, after serving as partner and managing director for TPI, the
leading global sourcing advisory firm, and as chairman/CEO of Data Dimensions.
Allen’s tenure at TPI centered on his role as chief marketing officer, serving
as a prominent industry thought leader. He directed the TPI Index, the leading
indicator of trends and developments occurring in the global sourcing industry,
monitored quarterly by global equity analysts, media and industry observers.
Allen holds a Bachelor of Science degree in computer science from the University
of Maryland.


About CSC
CSC is a global leader in providing technology-enabled business solutions and
services. Headquartered in Falls Church, Va., CSC has approximately 93,000
employees and reported revenue of $16.2 billion for the 12 months ended July 1,
2011. For more information, visit the company's website at www.csc.com.




 

 
14

--------------------------------------------------------------------------------

 

